Illinois Official Reports

                               Appellate Court



                  Heredia v. O’Brien, 2015 IL App (1st) 141952



Appellate Court   GABRIELLE HEREDIA, Plaintiff-Appellant, v. VIRGINIA
Caption           CARROLL O’BRIEN, M.D., HANDE TUNCER, M.D., and RUSH
                  UNIVERSITY MEDICAL CENTER, Defendants-Appellees.



District & No.    First District, Fourth Division
                  Docket No. 1-14-1952



Filed             May 21, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-L-04302; the
Review            Hon. John H. Ehrlich, Judge, presiding.



Judgment          Affirmed.



Counsel on        Whitney B. Mayster, of Dennis T. Schoen, P.C., of Chicago, for
Appeal            appellant.

                  Susan M. Hannigan and Albert C. Lee, both of Anderson, Rasor &
                  Partners, LLP, of Chicago, for appellees.



Panel             PRESIDING JUSTICE FITZGERALD SMITH delivered the
                  judgment of the court, with opinion.
                  Justices Howse and Cobbs concurred in the judgment and opinion.
                                             OPINION

¶1       This is an appeal from the circuit court’s order dismissing a medical malpractice action
     filed by the plaintiff, Gabriella Heredia, against the defendants, two hematologists, Dr.
     Virginia Carroll O’Brien (hereinafter Dr. O’Brien) and Dr. Hande Tuncer (hereinafter Dr.
     Tuncer), and their employer, Rush University Medical Center (hereinafter Rush), arising
     from the plaintiff’s hospitalization and treatment at Rush in the spring of 2009. The cause of
     action was dismissed on the basis that it was not commenced within the two-year statutory
     limitations period set forth in section 13-212(a) of the Illinois Code of Civil Procedure
     (Code) (735 ILCS 5/13-212(a) (West 2010)). On appeal, the plaintiff argues that the trial
     court erred in dismissing her action as untimely because her complaint was filed within two
     years of the date on which she first learned or should have learned through the exercise of
     reasonable diligence that her injuries were sustained as a result of the negligence of the
     hematologists involved in her treatment. For the reasons that follow, we affirm the judgment
     of the circuit court.

¶2                                         I. BACKGROUND
¶3        The record reveals the following undisputed facts and procedural history. The plaintiff,
     who was in her thirties and suffered from antiphospholipid antibody syndrome (APS) 1 and
     lupus, was admitted to Rush on April 24, 2009, for a stroke and was treated there until July
     21, 2009. Prior to her hospitalization, the plaintiff had been prescribed and was using several
     anticoagulant medications as a result of a stroke she had suffered at age 20. During her
     hospitalization at Rush, on May 6, 2009, the plaintiff, underwent a transjugular renal (or
     kidney) biopsy, after which she was readministered blood-thinning therapy, including the
     medication Lovenox.
¶4        Several days after her surgery, the plaintiff suffered a large hemorrhage from the area of
     the biopsied kidney, which had become infected. As a result, the plaintiff further developed
     renal and respiratory failure, multiple abscesses, aspiration pneumonia, and other serious
     injuries and complications for which she continued to require inpatient treatment years after
     her release from Rush.
¶5        As a result, on December 30, 2010, the plaintiff filed her first complaint (hereinafter the
     first action), naming as the defendants the two radiologist surgeons involved in her
     transjugular renal biopsy on May 6, 2009, Dr. Vivek Mishra (hereinafter Dr. Mishra) and Dr.
     Sudheer Paruchuri (hereinafter Dr. Paruchuri), and their employers, Affiliated Radiologists,
     S.C., and Rush. The plaintiff asserted that the defendants, were negligent, inter alia, in: (1)
     performing the transjugular kidney biopsy, (2) carelessly causing damage to the plaintiff’s
     bowel and right kidney during the performance of that biopsy, (3) carelessly failing to
     provide proper and timely monitoring for hemorrhage and infection to the plaintiff following
     that biopsy, (4) carelessly failing to provide proper and timely treatment for injuries sustained
     as a result of that biopsy, and (5) otherwise being “careless and negligent in treating” the
     plaintiff. The plaintiff asserted that as a direct and proximate result of the aforementioned


        1
          An autoimmune, hypercoagulable disorder caused by antiphospholipid antibodies, which attack
     and damage tissues and cells and cause blood clots to form in the body’s arteries and veins.

                                                 -2-
       actions she suffered serious and permanent injuries of a personal and pecuniary nature, and
       she requested damages in excess of $50,000 against each of the defendants.
¶6          In support of her complaint, pursuant to section 2-622 of the Code (735 ILCS 5/2-622
       (West 2010)), the plaintiff attached an attorney’s affidavit and report from a reviewing expert
       radiologist. That report stated that the expert had reviewed the plaintiff’s medical records
       from Rush and that it was his opinion based on those records that the plaintiff had a
       reasonable and meritorious cause of action in that the defendants breached the applicable
       standard of care in the manner asserted in the plaintiff’s complaint.
¶7          On March 28, 2011, and June 2, 2011, the defendants in the first action filed their
       answers to the plaintiff’s complaint denying the allegations therein. The parties subsequently
       proceeded with discovery.
¶8          During discovery, and more than two years after filing of her first action against Rush, on
       April 26, 2013, the plaintiff filed her instant action. This time, in addition to Rush, as the
       defendants, the plaintiff named Dr. O’Brien and Dr. Tuncer, the two hematologists who
       treated her after the transjugular kidney biopsy was performed at Rush on May 6, 2009. In
       her complaint, the plaintiff alleged that the defendants-hematologists and Rush (as their
       employer) were negligent, inter alia, in: (1) prescribing, ordering and administering certain
       blood thinners and combinations of blood thinners following her transjugular renal biopsy;
       (2) failing to properly monitor the plaintiff while administering those blood thinners; (3)
       failing to reverse the effects of the blood thinners in a timely manner; and (4) carelessly
       causing the peritoneal hemorrhage and damaging the plaintiff’s right kidney. The plaintiff
       asserted that as a direct and proximate cause of the aforementioned acts or omissions by the
       defendants, she suffered “a large perinephric hematoma, renal failure, right kidney necrosis,
       respiratory failure, peritoneal abscess, aspiration pneumonia, multiple fistulas and other
       injuries.”
¶9          In support of her complaint, pursuant to section 2-622 of the Code (735 ILCS 5/2-622
       (West 2010)), the plaintiff again attached an attorney’s affidavit and report from a reviewing
       expert physician attesting that the expert had been consulted in reviewing her claim and that
       it was his opinion, based upon a review of the plaintiff’s medical records documenting her
       treatment at Rush, that the plaintiff had a reasonable and meritorious cause of action and that
       the defendants breached the applicable standard of care in the manner asserted in the
       plaintiff’s complaint.
¶ 10        On June 24, 2013, the plaintiff moved to consolidate her 2010 and 2013 causes of action,
       contending that they involved the same inpatient hospitalization witnesses and evidence. On
       July 2, 2013, the circuit court granted that motion and consolidated the cases.
¶ 11        On July 26, 2013, the defendants in the instant action (the hematologists and Rush), filed
       a section 2-619 motion to dismiss (735 ILCS 5/2-619 (West 2010)) arguing that the cause of
       action was barred by the two-year statute of limitations set forth in section 13-212(a) of the
       Code (735 ILCS 5/13-212(a) (West 2010)). In their motion, the defendants argued that the
       two-year limitations period on the plaintiff’s claims commenced on June 21, 2009, when she
       was discharged from Rush, or at the very latest, at the time she filed her first medical
       malpractice action on December 30, 2010. The defendants contended that since the plaintiff
       alleged the same injuries in her 2010 and her 2013 causes of action, she must have been on
       notice of all potential claims, including those she raised against the treating hematologists, no


                                                   -3-
       later than December 30, 2010. Accordingly, they asserted that the plaintiff’s April 26, 2013,
       complaint was time-barred.
¶ 12       The plaintiff filed her response to the motion to dismiss on August 30, 2013. Therein, she
       argued that she was unaware of the hematologists’ negligence until January 11, 2012, when
       one of the biopsy surgeons and a defendant in the initial cause of action, Dr. Paruchuri, gave
       his deposition. The plaintiff pointed out that during that deposition, Dr. Paruchuri testified
       that the blood thinner Lovenox, in combination with other anticoagulants (namely, heparin
       and Coumadin), was responsible for the large hemorrhage coming from the plaintiff’s right
       kidney. Dr. Paruchuri also testified that he discovered the connection between Lovenox and
       the hemorrhage when he reviewed the plaintiff’s medical chart, including her radiological
       scans, in preparation for his deposition. In support, the plaintiff attached portions of Dr.
       Paruchuri’s deposition stating that “the bleed corresponded with the onset of the
       administration of Lovenox.”
¶ 13       In addition, in her response to the motion to dismiss, the plaintiff pointed to several other
       reasons for why, even with the exercise of due diligence, she could not have been aware of
       the hematologists’ contribution to her injuries prior to Dr. Paruchuri’s deposition.
       Specifically, the plaintiff alleged: (1) that her medical records are 17,000 pages long (mostly
       due to her continued inpatient treatment necessitated by the complications of her transjugular
       renal biopsy); and (2) that during her 88-day stay at Rush (between April 24, 2009 and July
       21, 2009) she was administered hundreds of medications, including the blood thinner
       Lovenox. Under this record, the plaintiff contended that her instant action filed on April 26,
       2013, was well within two years of the date when she reasonably could have known that her
       injuries were caused by the actions of the hematologists.
¶ 14       On November 20, 2013, after having reviewed the briefs and heard the argument of both
       parties, the circuit court granted the defendants’ motion to dismiss the 2013 action. In doing
       so, the court noted that “it [was] fairly obvious that the facts [were] undisputed in this case,”
       namely, that the plaintiff was aware of her injuries and that they were wrongfully caused
       when she filed her first complaint on December 30, 2010. The court noted that there was no
       issue of fact, since the expert physician upon whom the plaintiff relied to attest to the
       legitimacy of her initial 2010 complaint averred that he reviewed the plaintiff’s medical
       records, which, albeit 17,000 pages long, would have contained the fact that the patient was
       administered Lovenox with the other coagulants after the May 6, 2009, renal biopsy. The
       court, however, invited the plaintiff to provide additional evidence, if she could, in a motion
       to reconsider, showing that the expert who attested to the legitimacy of her initial complaint
       did not have all of the facts necessary to be placed on notice of the contribution of
       improperly administered blood thinners in causing the plaintiff’s injuries.
¶ 15       On December 19, 2013, the plaintiff filed a motion to reconsider. In that motion, she
       alleged for the first time that the court should find that there remains a genuine issue of
       material fact as to whether she could have reasonably known that the blood-thinning therapy
       caused or contributed to her injuries prior to Dr. Paruchuri’s deposition. In support, the
       plaintiff initially reiterated that the 9,414-page hospital chart that documented her 88-day
       hospitalization at Rush, was part of her overall 17,000-page medical record and was
       examined by the plaintiff’s reviewing experts in filing her initial 2010 complaint. The
       plaintiff then attempted to point out several “omissions and inaccuracies” in those hospital
       records compared to Dr. Paruchuri’s subsequent deposition testimony, which created a

                                                   -4-
       genuine issue of material fact as to whether her expert could have determined that the
       hematologists’ administration of Lovenox contributed to her injuries. First, she noted that
       while the operative report from her kidney biopsy stated that there were “no complications”
       during the procedure, Dr. Paruchuri testified in his deposition that the plaintiff’s kidney
       capsule was “probably traumatized” and was perforated by him with a cutting needle during
       that biopsy. Second, the plaintiff asserted that, while her medical records stated that her right
       kidney hematoma started three to four days after her biopsy, and that she was not given
       Lovenox until five days after the procedure, Dr. Paruchuri testified that the kidney hematoma
       did not start until seven days after the biopsy, on a date which followed the start of Lovenox.
       Third, the plaintiff pointed out that while her chart revealed entries made by numerous
       medical professionals at Rush stating that her right kidney hematoma was caused by or was a
       complication of her kidney biopsy, Dr. Paruchuri testified in his deposition that Lovenox, in
       combination with other medications, was responsible.
¶ 16       In support of her allegations, the plaintiff attached: (1) numerous, but unorganized and
       unmarked, pages of her medical records from Rush; (2) portions of Dr. Paruchuri’s
       deposition testimony (mostly taken out of context) to the effect alleged in her motion to
       reconsider; and (3) an unsigned affidavit allegedly prepared by the same expert physician
       who signed the plaintiff’s section 2-622 (735 ILCS 5/2-622 (West 2010)) report in 2010 and
       2012. According to the expert’s newest affidavit, after the expert had an opportunity to
       review Dr. Paruchuri’s deposition testimony, he then went through the patient’s medical
       chart again and found the aforementioned omissions alleged in the plaintiff’s motion to
       dismiss. Specifically, the expert’s affidavit alleged, inter alia, that the first record of the
       plaintiff’s kidney capsule being perforated by a cutting needle during the kidney biopsy was
       made in Dr. Paruchuri’s deposition and that prior to that there were “no entries” in the
       plaintiff’s medical chart documenting such a perforation.
¶ 17       On May 28, 2014, the circuit court held a hearing on the plaintiff’s motion to reconsider.
       During that hearing, the defendants asserted that the motion should be denied because,
       contrary to the plaintiff’s assertion that she did not know of the injury to her kidney prior to
       Dr. Paruchuri’s deposition, the record undisputedly established that the plaintiff’s
       radiological scans, which were available either at the time or immediately after her biopsy
       and were certainly part of her medical records from Rush, would have shown that the biopsy
       ruptured the kidney capsule and caused the intra-abdominal hematoma. The defendants
       argued that the plaintiff never provided a clear answer as to whether she requested those
       radiological scans or whether those were reviewed by her expert prior to filing her initial
       complaint.
¶ 18       After hearing arguments by the parties, the circuit court denied the plaintiff’s motion to
       reconsider. In doing so, the court reiterated that the plaintiff had failed to provide additional
       newly discovered evidence that established that at the time she filed her initial complaint she
       was without information necessary to place her on notice that the negligent administration of
       blood thinners (including Lovenox) after the allegedly negligently performed kidney biopsy
       contributed to her injuries. The court explained that although Lovenox, which has
       blood-thinning properties, could have worsened the plaintiff’s hematoma, there was nothing
       in the record to show that the intra-abdominal hematoma itself could have been caused solely
       by the administration of Lovenox. The court further noted that the plaintiff’s attempt to
       distinguish between the rupture of the renal capsule (as admitted by Dr. Paruchuri’s


                                                   -5-
       deposition) and the rupture of the renal vein (which was visible on the radiological scans
       available after the plaintiff’s biopsy) was unpersuasive because in either event the rupture
       caused the hematoma so that the fact that any subsequent administration of Lovenox
       contributed to the worsening of that hematoma should have been discoverable by the experts
       in filing the plaintiff’s initial 2010 complaint. As the court explained:
                    “It’s the plaintiff’s burden to establish their case, and it’s their burden to
                investigate sufficiently to determine if they have a cause of action at all, and that’s
                what was not done. The plaintiff’s argument that the medical records in this case were
                over 15,000 pages is beside the point. That’s why you hire experts. Whether it’s one
                interventional radiologist or a team of them. It’s the plaintiff’s duty to review the
                records. They were available. *** [E]ven if I assume either way that they either
                weren’t ordered or they were ordered and were not looked at, that doesn’t do anything
                to overcome the standard that the plaintiff knew or should have known the cause of
                the intra-abdominal hematoma.
                    So based on that the motion to reconsider will still be denied.”

¶ 19                                         II. ANALYSIS
¶ 20       The plaintiff now appeals the dismissal of her cause of action as untimely pursuant to
       section 2-619(a) of the Code. 735 ILCS 5/2-619(a) (West 2010). A motion to dismiss
       pursuant to section 2-619 (735 ILCS 5/2-619 (West 2010)) admits the legal sufficiency of the
       complaint (i.e., all facts well pleaded), but asserts certain defects, defenses or other
       affirmative matters that appear on the face of the complaint or are established by external
       submissions that act to defeat the claim. Relf v. Shatayeva, 2013 IL 114925, ¶ 20; DeLuna v.
       Burciaga, 223 Ill. 2d 49, 59 (2006). Subsection (a)(5) of section 2-619, pursuant to which
       defendants’ motion was brought, specifically allows dismissal when “the action was not
       commenced within the time limited by law.” 735 ILCS 5/2-619(a)(5) (West 2010). In ruling
       on a section 2-619 motion, all pleadings and supporting documents must be construed in a
       light most favorable to the nonmoving party, and the motion should be granted only where no
       material facts are in dispute and the defendant is entitled to dismissal as a matter of law.
       Sandholm v. Kuecker, 2012 IL 111443, ¶ 55. The relevant inquiry on appeal is “ ‘whether the
       existence of a genuine issue of material fact should have precluded the dismissal or, absent
       such an issue of fact, whether dismissal is proper as a matter of law.’ ” Sandholm, 2012 IL
       111443, ¶ 55 (quoting Kedzie & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112,
       116-17 (1993)). Our review of the circuit court’s grant of a motion to dismiss pursuant to
       section 2-619 is de novo. Relf, 2013 IL 114925, ¶ 21.
¶ 21       In the present case, the parties agree that the plaintiff’s medical malpractice claims
       against the defendants are governed by the two-year statute of limitations set forth in section
       13-212(a) of the Code (735 ILCS 5/13-212(a) (West 2010)). See Durham v. Michael Reese
       Hospital Foundation, 254 Ill. App. 3d 492, 495 (1993) (“all actions for injury *** predicated
       upon the alleged negligence of a physician [or hospital] are governed by section 13-212(a)”).
¶ 22       Pursuant to section 13-212(a), any claim of malpractice asserted against a physician or
       hospital must be filed within two years of “the date on which the claimant knew, or through
       the use of reasonable diligence should have known, *** of the existence of the injury or
       death for which damages are sought ***, but in no event shall such action be brought more
       than [four] years after the date on which occurred the act or omission or occurrence alleged

                                                  -6-
       in such action to have been the cause of such injury or death.” 735 ILCS 5/13-212(a) (West
       2010). Our cases have interpreted this language to mean that the two-year malpractice
       limitations period begins to run when the party knows or reasonably should have known both
       that an injury occurred and that it was wrongfully caused. See Witherell v. Weimer, 85 Ill. 2d
       146, 156 (1981); see also Nair v. Bloom, 383 Ill. App. 3d 867, 870 (2008) (citing Knox
       College v. Celotex Corp., 88 Ill. 2d 407, 415 (1981)); Saunders v. Klungboonkrong, 150 Ill.
       App. 3d 56, 59 (1986). “Wrongfully caused” does not mean knowledge of a specific
       defendant’s negligent conduct or knowledge that an actionable wrong was committed.
       Steinmetz v. Wolgamot, 2013 IL App (1st) 121375, ¶ 30 (quoting Castello v. Kalis, 352 Ill.
       App. 3d 736, 744-45 (2004)); see also Young v. McKiegue, 303 Ill. App. 3d 380, 388 (1999).
       Rather, a plaintiff knows or should know his injury was “wrongfully caused” when he
       “becomes possessed of sufficient information concerning his injury and its cause to put a
       reasonable person on inquiry to determine whether actionable conduct is involved.” (Internal
       quotation marks omitted.) Steinmetz, 2013 IL App (1st) 121375, ¶ 30; see also Saunders, 150
       Ill. App. 3d at 60 (quoting Knox College, 88 Ill. 2d at 416); see also Hanks v. Cotler, 2011 IL
       App (1st) 101088, ¶ 19 (“the commencement of the limitations period” is tolled “until the
       potential plaintiff possesses sufficient information concerning his or her injury and its cause
       to put a reasonable person on notice to make further inquiries”).
¶ 23        The law is well settled that once a party knows or reasonably should have known both of
       the injury and that it was wrongfully caused, “ ‘the burden is upon the injured person to
       inquire further as to the existence of a cause of action.’ ” Castello, 352 Ill. App. 3d at 745
       (quoting Witherell, 85 Ill. 2d at 156); Mitsias v. I-Flow Corp., 2011 IL App (1st) 101126,
       ¶ 23 (“as soon as [the plaintiff] has sufficient information about her injury and its cause to
       spark inquiry in a reasonable person as to whether the conduct of the party who caused her
       injury might be legally actionable,” the plaintiff has burden to “investigate whether she has a
       viable cause of action”). The purpose of this rule is to encourage diligent investigation on the
       part of potential plaintiffs without foreclosing any claims of which the plaintiffs could not
       have been aware. Mitsias, 2011 IL App (1st) 101126, ¶ 21. As our supreme court has
       explained: “In that way, an injured person is not held to a standard of knowing the inherently
       unknowable [citation], yet once it reasonably appears that an injury was wrongfully caused,
       the party may not slumber on his rights.” Nolan v. Johns-Manville Asbestos, 85 Ill. 2d 161,
       171 (1981).
¶ 24        In most instances, the time at which a plaintiff knows or reasonably should have known
       both of the injury and that it was wrongfully caused will be a question of fact. Nair, 383 Ill.
       App. 3d at 870 (citing Witherell, 85 Ill. 2d at 156); see also Castello, 352 Ill. App. 3d at 744.
       However, “[w]here it is apparent from the undisputed facts *** that only one conclusion can
       be drawn, the question becomes one for the court” (Witherell, 85 Ill. 2d at 156), and can be
       resolved as a matter of law, making a section 2-619 involuntary dismissal on statute of
       limitations grounds appropriate. See Castello, 352 Ill. App. 3d at 744 (citing Witherell, 85 Ill.
       2d at 156); see also Nair, 383 Ill. App. 3d at 870; Saunders, 150 Ill. App. 3d at 61 (“If only
       one conclusion can be drawn from the undisputed facts, the question of the timeliness of the
       plaintiff’s complaint is for the court to decide.”).
¶ 25        In the present case, the plaintiff argues that the trial court erred when it determined that
       her 2013 cause of action was filed outside of the two-year statute of limitations (735 ILCS
       5/13-212(a) (West 2010)). She asserts that she was faced with two medically distinct causes


                                                   -7-
       of injury and could not have discovered the second cause (i.e., the administration of
       Lovenox) even with due diligence within the two-year limitations period. The plaintiff argues
       that she became aware of that second cause only after one of the surgeons in her initial
       complaint (Dr. Paruchuri) was deposed and testified that the blood thinner Lovenox in
       combination with other medications administered to the plaintiff by the hematologists some
       time after the biopsy caused the hemorrhage in the plaintiff’s right kidney and her remaining
       resulting injuries. We disagree.
¶ 26        The record in this case establishes that at the very latest at the time the plaintiff filed her
       initial complaint on December 30, 2010, she knew or reasonably should have known that the
       negligent performance of the transjugular renal biopsy on May 6, 2009, including the
       continued administration of the drug Lovenox, was responsible for the massive hemorrhage
       in her kidney. It is undisputed that the plaintiff’s hospital records from Rush note that the
       plaintiff’s right kidney and renal artery were damaged during the biopsy procedure and that
       she was subsequently treated with different blood thinners, including Lovenox. Numerous
       hospital records from Rush document “complications” from the “renal hematoma,” as well as
       the administration of anticoagulants Lovenox and Coumadin as part of the plaintiff’s
       hematology care.
¶ 27        What is more, the plaintiff alleged as much in her 2010 complaint when she asserted that
       her injuries resulted from the negligent performance of the renal biopsy and the treatment and
       care she received afterwards at Rush. Specifically, the plaintiff’s 2010 complaint alleged that
       the surgeons responsible for the biopsy, including Dr. Paruchuri, “damaged her right kidney
       and bowel during the renal biopsy.” In addition, that complaint alleged that the surgeons
       negligently and carelessly failed to provide proper and timely: (1) monitoring for hemorrhage
       and infection following her kidney biopsy; and (2) treatment to her for the injuries sustained
       as a result of that procedure.
¶ 28        Under this record, we find disingenuous the plaintiff’s contention that her reliance on Dr.
       Paruchuri’s biopsy report, which stated there were “no complications” during the biopsy
       procedure, precluded her from discovering the hematologists’ negligence prior to the
       surgeon’s deposition. The plaintiff clearly did not believe Dr. Paruchuri’s biopsy report,
       since in her 2010 complaint she accused him of negligence in the performance of that biopsy
       and the follow-up treatment at Rush. Accordingly, under this record, we conclude that the
       plaintiff certainly was on inquiry notice of both her injury and the cause of that injury at the
       time she filed her initial complaint in December 2010, so as to trigger the running of the
       two-year statute of limitations and bar her from filing the 2013 complaint. See 735 ILCS
       5/13-212(a) (West 2010).
¶ 29        In reaching this decision, we have found the holdings in McCormick v. Uppuluri, 250 Ill.
       App. 3d 386 (1993), and Wells v. Travis, 284 Ill. App. 3d 282 (1996), instructive. In
       McCormick, the court held that a patient’s cause of action for medical malpractice against the
       physician who treated his kidney obstruction in 1984 accrued at the time the patient filed his
       initial 1985 malpractice action against two other doctors and the hospital where he was
       treated. McCormick, 250 Ill. App. 3d at 391. The court therefore concluded that the patient’s
       subsequent 1988 cause of action against the physician was time-barred by the two-year
       statute of limitations, notwithstanding the patient’s contention that he did not know of the
       physician’s negligence until 1987. McCormick, 250 Ill. App. 3d at 391. The court held that
       the patient must have had sufficient information when he filed his initial 1985 action because

                                                    -8-
       the physician’s identity was disclosed in the medical records, which the patient possessed
       prior to filing his 1985 action, so that any reasonable discovery would have included
       ascertaining the physician’s involvement. McCormick, 250 Ill. App. 3d at 391. As the
       McCormick court explained, “the running of the limitations clock is not postponed until the
       [patient] first obtains knowledge of [the physician’s] negligent conduct” but, rather,
       commences when he has “sufficient information concerning his injury and its cause to put a
       reasonable person on inquiry to determine whether actionable conduct is involved.
       [Citation.]” (Internal quotation marks omitted.) McCormick, 250 Ill. App. 3d at 391.
¶ 30        The court reached a similar result in Wells, 284 Ill. App. 3d 282. In that case, the plaintiff
       filed a malpractice action against one of two physicians involved in the treatment of the
       deceased. Wells, 284 Ill. App. 3d at 284. Over two years later, the plaintiff amended her
       complaint to add the second physician to her action, asserting that she did not file suit against
       him earlier because her section 2-622 expert’s report had opined that only the first physician
       had been negligent. Wells, 284 Ill. App. 3d at 286. The plaintiff explained that she did not
       know and could not have reasonably known of the second physician’s negligence until the
       first physician was deposed and his expert implicated the second physician. Wells, 284 Ill.
       App. 3d at 286. Since the plaintiff filed her amended complaint within two years of that
       deposition, she asserted that her amended complaint was timely filed. Wells, 284 Ill. App. 3d
       at 286.
¶ 31        The appellate court disagreed and dismissed the amended complaint as time-barred by the
       two-year statute of limitations articulated in section 13-212 of the Code. Wells, 284 Ill. App.
       3d at 287-92 (citing 735 ILCS 5/13-212 (West 1994)). The court stated that the two-year
       limitations period commenced on the date that the plaintiff received her section 2-622 expert
       report implicating the first physician. Wells, 284 Ill. App. 3d at 287. Rejecting the plaintiff’s
       assertion that knowledge that an injury was wrongfully caused requires knowledge of a
       specific defendant’s negligent conduct, the court reiterated that “the statute of limitations
       begins to run when ‘the injured person becomes possessed of sufficient information
       concerning his injury and its cause to put a reasonable person on inquiry to determine
       whether actionable conduct is involved.’ [Citation.]” Wells, 284 Ill. App. 3d at 287. The court
       then held that the plaintiff was put on inquiry to determine whether actionable conduct was
       involved, upon receipt of her expert’s section 2-622 report, regardless of whom the expert
       identified as the responsible party. Wells, 284 Ill. App. 3d at 287.
¶ 32        Applying the rationale of McCormick and Wells to the present case, it is apparent that the
       plaintiff cannot be heard to argue that she did not posses sufficient knowledge on December
       30, 2010, concerning her injuries and their cause to put a reasonable person on inquiry to
       determine whether actionable conduct was involved. As already articulated above, it is
       undisputed that the plaintiff here was in possession of a report of her own expert concluding
       that the conduct of the surgeons responsible for her kidney biopsy and subsequent treatment
       at Rush departed from acceptable medical standards. The plaintiff’s initial cause of action
       asserted negligence in the biopsy procedure followed by bleeding complications, which
       necessarily implicated her subsequent hematology care. The plaintiff had two years from the
       date of her expert’s report in the initial cause of action to conduct her inquiry to determine
       whether, and against whom, a lawsuit could be filed. Her failure to do so adequately cannot
       excuse the running of the statute of limitations.



                                                    -9-
¶ 33        In reaching this conclusion we have considered the decisions in Mitsias, 2011 IL App
       (1st) 101126, and Neade v. Engel, 277 Ill. App. 3d 1004 (1996), cited to by the plaintiff and
       find them inapposite.
¶ 34        In Mitsias, the plaintiff, a patient who was diagnosed with the destruction of cartilage in
       her shoulder joint after having orthopedic surgery, initially brought malpractice claims
       against the physicians who performed her surgery. Mitsias, 2011 IL App (1st) 101126, ¶ 2.
       Over two years later, she added a products liability claim against the manufactures of pain
       pumps installed in her shoulder during that surgery. Mitsias, 2011 IL App (1st) 101126, ¶ 3.
       The manufacturers filed a motion to dismiss on the basis of timeliness. Mitsias, 2011 IL App
       (1st) 101126, ¶ 4. After the circuit court granted that motion, the plaintiff appealed. Mitsias,
       2011 IL App (1st) 101126, ¶ 4.
¶ 35        Contrary to the plaintiff’s assertion, in reversing the circuit court’s order in Mitsias, the
       appellate court explicitly limited the issue on review to whether the statute of limitations
       should be tolled where a plaintiff is aware of one potential wrongful cause of her injury but
       she does not yet know, “nor could she reasonably discover” a second potential wrongful
       cause, because “the causal link was as yet unknown to science.” (Emphases added.) Mitsias,
       2011 IL App (1st) 101126, ¶¶ 19, 28. Unlike in Mitsias, in the present case, the plaintiff’s
       injury (i.e., any potential complications of blood-thinning therapy after her kidney biopsy)
       was not something yet unknown to science; nor does the plaintiff attempt to argue that it was.
       In fact, as already articulated above, the plaintiff’s initial 2010 complaint establishes that she
       knew of her bleeding injury, as well as that she was receiving blood-thinning therapy, when
       she filed her initial cause of action. Accordingly, her injury, unlike that of the plaintiff in
       Mitsias, was not “inherently unknowable” so as to toll the statute of limitations. (Internal
       quotation marks omitted.) Mitsias, 2011 IL App (1st) 101126, ¶ 29.
¶ 36        We similarly find Neade, 277 Ill. App. 3d 1004, distinguishable. In that case, the court
       tolled the statute of limitations because the defendant’s overt fraud caused the plaintiff to fail
       to discover that that defendant had wrongfully caused the decedent’s injury. Neade, 277 Ill.
       App. 3d 1004. In Neade, the plaintiff filed a malpractice action against the decedent’s
       primary physician less than two years after the decedent’s death but waited over two years to
       file a lawsuit against the defendant-physician, who had interpreted the decedent’s EKG and
       upon which her primary physician had relied in advising treatment. Neade, 277 Ill. App. 3d
       1004.
¶ 37        On appeal from the dismissal of that amended complaint, the plaintiff argued that she
       could not have reasonably known of the defendant-physician’s contribution to her injuries
       until she learned the results of an expert’s discovery deposition. Neade, 277 Ill. App. 3d
       1004. During that expert’s discovery deposition, the expert reviewed the EKG test interpreted
       by the defendant-physician and discovered that he had openly lied about the EKG, stating
       that it was “normal” when it was obviously not. Neade, 277 Ill. App. 3d at 1007. In reversing
       the dismissal of the amended complaint, the appellate court observed that the
       defendant-physician himself had obstructed the plaintiff’s attempts to ascertain whether she
       had a cause of action against him. Neade, 277 Ill. App. 3d at 1006. The court found relevant
       that the defendant had been subpoenaed for a deposition scheduled less than two years after
       the decedent’s death but had refused to appear until after the two years expired. Neade, 277
       Ill. App. 3d at 1006. In addition, the defendant had purposely lied at his own deposition and
       provided inaccurate information in order to prevent the plaintiff from discovering a claim

                                                   - 10 -
       against him. Neade, 277 Ill. App. 3d at 1006. Accordingly, under that record, the court in
       Neade found that with the utmost diligence, the plaintiff could not have learned of the
       defendant-physician’s negligent contribution to the decedent’s injuries until after his
       sustained attempts at concealment were exposed, thereby justifying the tolling of the
       limitations period. Neade, 277 Ill. App. 3d at 1006.
¶ 38       Unlike in Neade, nothing in the record before us indicates that the defendants-
       hematologists did anything to prevent the plaintiff from discovering what purported negligent
       acts performed by them led to her injuries. The record contains no documentation, nor does
       the plaintiff point to any, authored by the defendants-hematologists that could have misled
       the plaintiff or were otherwise inaccurate. In fact, as already discussed above, all the
       information the plaintiff required to identify any cause of action against the
       defendants-hematologists was readily available to her (and part of her medical records from
       Rush) by the time she filed her initial 2010 cause of action. Similarly, we find misplaced any
       attempt by the plaintiff to argue that the inaccuracy of Dr. Paruchuri’s documentation of his
       biopsy procedure is analogous to the actions of the defendant in Neade. As already noted
       above, the plaintiff herself gave no credence to that biopsy report, when in 2010 she filed her
       negligence claim against Dr. Paruchuri alleging that he carelessly ruptured, inter alia, her
       right kidney.
¶ 39       Accordingly, under the record before us, we find that, at the very latest, when she filed
       her 2010 complaint, the plaintiff had sufficient information to be placed on notice of any
       injuries and that those injuries were wrongfully caused so as to trigger the running of the
       statute of limitations. As such, the limitations period expired on December 30, 2012, and her
       cause of action against the defendants-hematologists filed on April 26, 2013, is time-barred.

¶ 40                                    III. CONCLUSION
¶ 41      For the aforementioned reasons, we affirm the judgment of the circuit court.

¶ 42      Affirmed.




                                                 - 11 -